﻿Mr. President, it is with great pleasure that I voice my sincere congratulations, on behalf of the delegation of the Kingdom of Morocco, for the excellent choice which has been made by the international community, represented by this Assembly, in electing you President of the thirty-fifth session of the General Assembly of the United Nations. Your election to that high office is a confirmation of your outstanding merits, your skill and the eminent qualities which we recognize you to possess. At the same time it is a deserved tribute to your country, which is making a valuable contribution to the consolidation of peace in Europe and to the easing of tension throughout the world. The delegation of the Kingdom of Morocco, which has the closest friendly relations with the Federal Republic of Germany, would like to assure you of its full co-operation in order to facilitate your task and to ensure the complete success of the present session.
75.	The admission of new Member States to the United Nations is likely to complete and consolidate its universality. Morocco is very pleased to welcome the delegations of
Zimbabwe and Saint Vincent and the Grenadines and would like to assure them of its complete co-operation. We are particularly happy for the people of Zimbabwe, which has been waging a lengthy struggle to regain its freedom and its dignity and whose delegation has now taken its rightful seat among us. That people has now assumed responsibility for its own destiny after having taken a decisive step on the road leading to the complete and final emancipation of the entire African continent.
76.	While celebrating this important victory of Africa, we consider the event an additional reason to redouble our efforts in our action and in our commitment to the other peoples of southern Africa which are still struggling for their emancipation and their freedom.
77.	I should also like to congratulate the Secretary- General, Mr. Kurt Waldheim, for all he has done and is continuing to do to implement the purposes and principles of the Charter.
78.	In the early years of the last decade, the beginnings of international detente raised immense hope that dialogue would prevail over confrontation, and that compromise would take the place of conflict. Unfortunately, today that hope is fading and the world is actually faced with an international situation which hardly gives rise to optimism because the factors which make for tension and instability are multiplying in several areas of the world. Latent conflicts run the risk of escaping the control in which we imagine them to be held, of spilling over their geographical boundaries and of leading to generalized confrontations.
79.	The chronic tension, threat of war and deadly confrontations in the Horn of Africa are a striking example of that. Equally, the present dispute between Iraq and Iran, which was provoked by a clear violation of the historical rights of Iraq, is another bloody manifestation of those deplorable tendencies, the consequences of which could be catastrophic for international peace if the parties to the dispute do not positively and swiftly enough respond to the appeal for a cease-fire made by the Security Council and the Islamic Conference.
80.	The hegemonistic tendencies, on the political level and in the economic field, the tenacious desire of some to impose their own ideology, the struggle to gain influence and benefit, the ever-growing gap between increased prosperity and overwhelming poverty, the chronic under-development of most of mankind, the heavy burden of debt which affects the emerging countries and the unbridled arms race are also factors which give rise to fear of cataclysms the consequences of which for the stability of the world are easy to imagine. It is therefore essential for us to increase our vigilance so as to avert the dangers looming in the decade of the 1980s, which has just begun, lest they degenerate into destructive conflicts.
81.	A number of nerve centres in Asia and elsewhere are still flash-points of tension. There can be no doubt that the Middle East remains our greatest concern because it represents one of the most serious potential threats to peace and international security. The international community concluded that the Palestinian problem was undoubtedly at the core of the Middle East tragedy and that any solution of that conflict must necessarily entail the complete restoration of the inalienable rights of the fighting Palestinian people.
82.	It is heartening to see the broad degree of international support and the ever-growing sympathy which is accorded to the Palestinian cause as well as the striking success which the Palestinian people has achieved under the leadership of the Palestine Liberation Organization [PLO], The overwhelming majority of States in our community recognize the PLO as the sole legitimate representative of the Palestinian people and also that people's absolute right to self- determination and to the establishment of its own sovereign State in its territory. I should also like to recall that the seventh emergency special session of the General Assembly on the question of Palestine adopted this summer by an overwhelming majority an important resolution, which reaffirmed the inalienable rights of the Palestinian people to self-determination, free from any foreign interference, and confirmed its right to establish a sovereign State on its national territory.
83.	However, we note with deep concern that the fighting people of Palestine continues to be the victim of the blind stubbornness of the racist Zionist entity and that it is threatened daily with genocide and large-scale massacres. In the meantime, we have witnessed, without any effective reaction, the Judaization of the Palestinian Arab lands, the distortion of their religious and historical characteristics, the methodical modification of the original population, all in flagrant violation of numerous resolutions of the Security Council and the General Assembly and in complete disregard of world opinion in a desperate attempt to destroy Palestinian identity.
84.	The Israeli Knesset recently adopted a fundamental law designed to turn the Holy City of Jerusalem into the "unified and perpetual capital of Israel". That decision is another challenge by Israel to the numerous resolutions which have condemned Zionist attempts to Judaize the Holy City and demonstrates, if indeed that is necessary, Israel's total rejection of any just and equitable solution to the Palestinian problem. It should also be recalled that this attitude is in blatant contradiction of Security Council resolution 478 (1980), which determined that all legislative and administrative measures and actions which purported to alter the character and status of Al Quds were null and void and must be rescinded forthwith.
85.	In this connection we should like to express our deep appreciation to those States which have decided to transfer their embassies from Jerusalem pursuant to the resolution of the Security Council and in response to the appeal of the Islamic Conference, namely, Bolivia, Chile, Colombia, Costa Rica, the Dominican Republic, Ecuador, El Salvador, Guatemala, Haiti, the Netherlands, Panama, Uruguay and Venezuela.
86.	The Islamic world quite properly considers that the Israeli steps to integrate Jerusalem are a definite provocation and a challenge to the hundreds of millions of Moslems and Christians. In order to meet this challenge, His Majesty King Hassan II of Morocco convened the Al Quds Committee in an emergency session at Casablanca under his presidency, during which the Islamic Conference reaffirmed its commitment to counteract Israeli actions and to work for the liberation of Jerusalem. The Conference considered this pledge as an Islamic and humanitarian duty incumbent upon all Moslem countries and all countries which love peace and justice and support the struggle of the Palestinian people for the restoration of its rights to self-determination, to return to its land and to establish its own State on that land.
87.	My country also had the honour to host last month the special Conference of the Ministers of Foreign Affairs of Islamic countries who adopted a number of resolutions whereby the participating countries committed themselves to liberating the Holy City and mobilizing their full potential to combat the Israeli decision to annex Jerusalem.
88.	The Kingdom of Morocco, whose sovereign is President of the Al Quds Committee, considers the question of Palestine and of the Holy City of Jerusalem as its own and has reaffirmed its total commitment to support the struggle of the Palestinian people until it achieves self-determination and independence and establishes its own sovereign State in its own territory.
89.	We therefore ask the General Assembly to take all necessary steps to put an end to the repeated acts of Israeli aggression and to demand the implementation of the sanctions provided for in Chapter VII of the Charter against Israel, which continues to occupy the Arab and Palestinian lands and to defy United Nations resolutions and all the decisions of the international community.
90.	Morocco is following with extreme alarm the continued acts of aggression by Israel in the southern part of Lebanon and resolutely condemns the criminal raids carried out against Lebanese towns and villages. It strongly reaffirms its complete solidarity with the fraternal people of Lebanon and its full support for the Lebanese Government in the efforts to defend its independence and protect its sovereignty and territorial integrity.
91.	The people of Afghanistan, which for centuries has been paying a very high price to safeguard its independence, is day by day sacrificing the best of its sons to preserve its freedom, its sovereignty and its faith. By an overwhelming majority and in this very hall, the international community has expressed disapproval of the new situation which has arisen in Afghanistan and declared its firm will to put an end to it and reject the status quo.
92.	My country, which is linked by ancient ties of friendship to the Soviet Union and still wishes to develop those relations,' can only reaffirm its solidarity with the Moslem people of Afghanistan and will continue, within the framework of the Islamic Conference, to seek a satisfactory solution to this unhappy problem, in accordance with the resolution adopted at the Eleventh Islamic Conference of Foreign Ministers, held at Islamabad from 17 to 22 May 1980. It is also the duty of our Organization to support the Afghan people and their inalienable right freely to determine their own way of life. Morocco, which is the repository of an important part of the Islamic heritage and a defender of its eternal ideals and principles, assures the Moslem people of Afghanistan of its complete solidarity with them.
93.	Another Asian people, that of Democratic Kampuchea, is today being subjected to a policy of wholesale Vietnamization and is enduring physical and moral agony under the law of a Government imposed from outside. International solidarity is being mobilized, despite the obstacles, to save the people of Kampuchea from famine, epidemics, insecurity and disorder and every effort must be made to support the right of that people to peace, dignity and freedom of choice.
94.	The Powers which, a quarter of a century ago, began a thorough reconsideration of their behaviour in Africa on the basis of a more tolerant ethical system and a more comprehending awareness of the aspirations of the peoples, must understand the desire of the African continent today to resist the violent infiltration of ideologies which are alien to it, attempts to cause destabilization, introduce hegemonism and shamefully exploit its wealth and the economic dependence which maintains the existence of many areas of unjustifiable under-development.
95.	At a time when we are welcoming the advent of the Republic of Zimbabwe, we cannot forget that the Namibian people is still waging a heroic struggle in order to hasten the process of decolonization started by the United Nations, which has been frustrated so many times by the South African racists. The tireless efforts of the Secretary-General, Mr. Kurt Waldheim, as well as the United Nations proposals made last June, have been met by intolerable delaying tactics on the part of the authorities in Pretoria, who reject with disdain the numerous resolutions adopted almost unanimously by our Organization.
96.	May I say here that the Kingdom of Morocco hails the struggle of the heroic people of Namibia and supports its fight for unrestricted independence and absolute territorial integrity.
97.	Now that tolerance has become more and more widespread in the behaviour of nations and at a time when the world is becoming aware of the need to respect human rights in all forms, South Africa and its racist regime continue to practise the odious policy of apartheid against the people of South Africa who are constantly subjected to acts of mass repression. Those who directly or indirectly lend their support and co-operation to South Africa impair the force of the numerous resolutions of the United Nations and become the de facto accomplices of the South African racists who preach the doctrine of apartheid and racial discrimination.
98.	There is an evil which affects a number of regions of the world and which is for Africa a particularly disquieting tragedy, and that is the problem of refugees, who now number in the millions. It can escape no one that this tragedy has a very deleterious effect on the African countries whose economies are already in a precarious state, and thus adds to the present problems. From Sudan to Somalia, from Cameroon to Zambia, millions of human beings are in a state of total deprivation and are anxiously and impatiently awaiting a gesture of international solidarity, which has not as yet been forthcoming. The action which has been undertaken by the High Commissioner for Refugees is extremely beneficial and welcome, but it is far from having obtained all the funds and assistance that is needed, despite the impulse to international solidarity that it has succeeded in arousing.
99.	North-west Africa is also unfortunately subjected to tension that has been artificially created and deliberately maintained by forces from abroad. What we now call "the problem of Western Sahara" is really only a reflection in the region's politics of a methodical hegemonism that aims to take over the economy and the ideology by unscrupulous force, all disguised as the defence of principles which certain countries proclaim with highly suspicious enthusiasm. Last year, I denounced  the manoeuvres of the enemies of Morocco's sacred cause of national unity, who tend to create belief in the existence of an entity for which a specific identity has been devised and the existence of a so-called "Sahraoui State", for which titles of legality are being sought, against every rule of law and common sense. I recalled also how Morocco had suffered from the most pernicious form of colonialism, which, by alienating its independence, has been particularly prejudicial to its territorial integrity since it involved the organization of five separate zones of foreign occupation and a sixth area under international jurisdiction.
100.	Despite the fact that the colonial occupation of Morocco lasted almost 50 years, our territory was not invaded in a single operation. The invasion was gradual and stretched over a long period of time, proceeding by stages in which the territory was reduced province by province. For that reason, the independence of Morocco was also won piecemeal, while the national struggle was being carried out.
101.	The central part of Morocco, which was a French protectorate, became independent on 2 March 1956. The northern part, which was a Spanish protectorate, was reintegrated into the motherland on 7 April of the same year. The international zone of Tangier was recovered in the autumn of 1956. The northern part of the so-called Western Sahara was returned to Morocco in 1958 under the name of Tarfaya. The Ifni enclave was detached in turn from the so- called Spanish Sahara and returned to Morocco in 1969, in accordance with the pertinent resolutions of the United Nations which asked Spain to negotiate with my country on the problems involved in decolonizing that territory and the then so-called Spanish Sahara. Finally, the territory of the so-called Western Sahara was restored to Morocco in 1975, and this was noted by the United Nations in General Assembly resolution 3458 B (XXX) of 10 December 1975.
102.	Morocco's struggle for the restoration of its territorial integrity lasted many years; it covered the whole colonial occupation period and continued after the independence of the northern and central areas. The national independence movement began its fight in all the provinces of Morocco, from the north to the south of the territory.
103.	When in 1956 colonialism was forced to make major concessions by abandoning regions where it could no longer withstand the national movement, it attempted, by the ploy of giving them different kinds of status, to perpetuate its domination over fringe areas, whose economic potential was foreseeable but as yet unexploited. However, both in the liberated areas and in those areas that remained under Spanish and colonial domination, the national movement called the tune and, where necessary, organized the struggle for total liberation and national reunification.
104.	Thus, at that some time, in the spring of 1956, the Congress of the Western Saharan peoples, held at Oum Chgag in the region of El Ayoun, adopted a still famous manifesto by which all the tribes in the region swore to the late King Mohammed V complete faith in and loyalty to the Alaouite throne and the Moroccan nation, of which they are an integral part. The delegation that represented the peoples of that region visited Rabat and was received by the sovereign, King Mohammed V, who welcomed them during an official ceremony in the course of which he committed himself to ensuring their protection and their reintegration into the mother country.
105.	The Spanish colonial Power was particularly hesitant in permitting Morocco to recover its rights and so a Moroccan liberation army was formed in that region and successfully undertook direct action in order to recover our national territory. The decisive battle of Dcheira in the region of El Ayoun in 1975 sounded the death knell for foreign military presence in Moroccan Western Sahara by routing the occupying forces. That was when the famous Ecouvillon operation was mounted, in which the Spanish forces of the region and the French forces that came from Algeria and western Africa had to combine their efforts for many weeks in order to overcome the resistance of the liberation army at a time when it had already virtually liberated the major part of the territory.
106.	At the same time and later as well, an independent Morocco used every means available to it in order to make its voice heard and to recover its rights. Thus, without ever getting out of touch with the Spanish Government with regard to this point, Morocco was the first and the only country to introduce in the United Nations the question of "Ifni and the Spanish Sahara". Thus, for many years, Morocco was the prime mover in all action aimed at the final decolonization of its Sahara.
107.	Within the Territory, the National Movement was organized around various fronts and parties whose actions converged to the same end. Besides the liberation army, we had the Front de l'Unite, the Front pour la liberation du Sahara marocain, the Mouvement revolutionnaire des hommes bleus, the Front pour la liberation et l'unite, and the Parti de l'Union Nationale Sahraouie. Most of these movements have since 1966 reaffirmed, in the Fourth Committee of the General Assembly, their commitment to Morocco and explained the meaning of the struggle they were waging.
108.	After the reincorporation of the Saharan provinces into the motherland, democratic life resumed in these provinces, as in the case of the other Moroccan provinces, and the populations were consulted four times, at the local and national level, on the basis of universal suffrage. There were the communal, provincial and professional elections in 1976, legislative elections in 1977 to appoint seven deputies to the national House to represent the Saharan provinces, a national referendum on 23 May 1980 for an initial amendment to the Constitution and, finally, a referendum on 30 May 1980 for a second amendment to the Constitution.
109.	Thus, more than 95 per cent of the population of the Saharan provinces is actively involved in all aspects of the life of the nation, is going about its business peacefully and regards the question of its liberation and reincorporation into the mother country as a matter which has been settled once and for all.
110.	In view of the fact that the territory is freely open to observation from outside, this situation gives the lie to the wrongful and tendentious claims whereby our adversaries have tried to mislead world public opinion.
111.	The latest population census carried out in 1973 by Spain, which was at that time the administering Power, was performed in conditions of technical precision that no one can call into question. It establishes, in a document which has been registered with the United Nations, that the total population of the territory at that time was slightly in excess of 73,000 inhabitants.
112.	The simple fact that approximately 68,000 inhabitants have at present been recorded in the towns and villages of Moroccan Sahara shows just how unworthy of credit are the false claims—emanating from Algiers—regarding representation of the populations of the Sahara.
113.	Morocco would like solemnly to recall that the decolonization of its Saharan provinces was carried out in conditions which met all legal and diplomatic standards and that its complete achievement of territorial integrity in accordance with international rules is an irreversible and definite fact.
114.	Africa, which realized the dangers for the entire continent involved in the persistence of this artificial problem, at the time of the seventeenth ordinary session of the Assembly of Heads of State and Government of the OAU, held at Freetown from 1 to 4 July 1980, instructed the "Committee of Wise Men"—or Ad Hoc Committee of Heads of State and Government on Western Sahara—to carry out a mission of reconciliation among the parties to the conflict. Despite the reservations which were made by my country in connection with certain members of the Committee whose impartiality was by no means certain, Morocco took part in the Freetown meeting to demonstrate its desire for peace and its willingness to co-operate in an African context in order to restore to the area an atmosphere of harmony and good neighbourliness.
115.	Furthermore, the presence at Freetown and the presentations before the "Committee of Wise Men" of the OAU of 10 organizations representing movements of resistance to Spanish colonialism and political entities from the Saharan provinces militating in favour of a return to the mother country, provided irrefutable proof that the peoples of the Sahraoui region had once and for all chosen to remain Moroccan. Those organizations also provided sincere testimony which definitely impressed the "Committee of Wise Men", who had before them all the necessary direct evidence which enabled them to get a better understanding and a fairer picture of the problem.
116.	Despite the fact that our cause was just and our desire for peace unshakable, our national territory has been subjected to constant aggression from abroad which we are meeting with vigour and determination, as our duty dictates and in accordance with our right to self-defence.
117.	Throughout its history the people of Morocco has always fought successfully, when it was necessary to preserve its faith, its national unity or its territorial integrity. Nevertheless Morocco, which has constantly cherished and sought peace has always invited its opponents to seek ways and means of restoring peace, stability and traditional good- neighbourly relations.
118.	During the seventeenth ordinary session of the Assembly of the OAU at Freetown, the heads of African States decided to consider the problem of the prevailing tension in north-west Africa from a new angle, by placing it in its true context, that of a dispute between African States. Thus, they opted for a peaceful approach in accordance with the spirit of fraternity and solidarity advocated by the charter of the OAU. In paragraph 2 of the decision adopted by the Assembly at Freetown, the "Committee of Wise Men" is clearly requested, under its new mandate, "to continue its work with a view to reconciling the parties to the conflict and seeking a peaceful and lasting solution thereto".
119.	Thus, the Conference decided to cease enclosing the members of the "Committee of Wise Men" or the parties involved in the strait jacket of references and narrow principles which up to now have only succeeded in paralysing the attempts at achieving peace. Throughout the world voices are being raised, calling for concrete measures to strengthen international security and to advocate the peaceful settlement of disputes between States.
120.	We hope for the emergence of real international detente, and we deplore the fact that the problem of disarmament, which is intimately linked with international security and the survival of mankind, remains in a state of deadlock and that the encouraging results of the tenth special session of the General Assembly, devoted to disarmament have produced no positive effects on the unbridled ar e. The great Powers, which hold considerable stockpiles of nuclear weapons and which devote no less considerable financial resources to perfecting them and to making them more sophisticated, should not remain deaf to the appeals of mankind, which is so distressed by the threat represented by these stockpiles of weapons.
121.	I should like to take this opportunity to express my strong disapproval of the biased campaign launched against certain developing countries, Iraq among others, which are trying to develop programmes for the peaceful use of nuclear energy. The developing countries in general are perfectly entitled to acquire nuclear technology, and to use it for peaceful purposes; they are also entitled to improve their knowledge and experience in this area.
122.	Morocco noted with profound concern the failure of the second Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons recently held at Geneva as well as the lack of a consensus on the strengthening of the Treaty. This failure has further increased our anxiety about the fact that no progress has been made towards nuclear disarmament, which is the first step in general and complete disarmament. Morocco, which is working actively for disarmament at both the world and regional levels, will combine its efforts with those of all peaceful forces with the object of concluding international conventions prohibiting all weapons of mass destruction.
123.	In the quest for detente and collective security, the non-aligned movement, which was able to resist the pressure exerted on it during the most crucial years of the cold war, can play a very important part if it remains faithful to the principles which have been the mainstay of its strength and is able to keep clear of blocs, to avoid allegiances, and to oppose the movement being monopolized by a minority of States wishing to take advantage of it. For its part, Morocco will spare no effort to restore to non-alignment its purity, its strength and its influence.
124.	In a few weeks the second review session of the Conference on Security and Co-operation in Europe will convene at Madrid. Morocco wishes member States all success in their efforts effectively to ensure security for their continent and to organize fruitful and sincere co-operation among themselves. But we cannot reasonably conceive of the consolidation of peace and security in Europe as long as the Mediterranean basin is beset by conflicts. This is why Morocco is greatly interested in being invited to this Conference to express its views on co-operation with Europe and its concern about the indivisible security of the whole of the region.
125.	Because of its geographical position in the Mediterranean basin, the Kingdom of Morocco has special responsibilities with regard to the historic role of the Strait of Gibraltar. For that reason my country has, since the dawn of history, been a dynamic bulwark in the interplay of civilizations between Africa and Europe, which has made it possible for it to fill a decisive role in the links established between the Islamic and Christian civilizations. It is also for that reason that Morocco is determined to continue to shoulder its responsibilities in drawing the two continents closer together and in bringing about understanding among the communities of the entire region. This determination can be seen today in what my country is doing to establish a permanent link between the two shores of the Strait of Gibraltar, a link on which preliminary technical studies are under way with a view to its taking effect shortly. This gigantic project shows our faith in the establishment and consolidation of ties of peace, mutually beneficial development and fruitful co-operation among the peoples of the Mediterranean Sea, and particularly at the Arab-African- European level, for the benefit of all the peoples of the region.
126.	The world economic situation has reached a level of deterioration whose consequences will spare neither developed nor developing countries. International economic leaders and institutions are studying with profound concern the upheavals of recent years. The developing countries are viewing with trepidation a number of phenomena which, born of ossified and ill-adapted structures, are beyond their control. The now chronic crises of indebtedness and unemployment, and the social upheavals and political unease which follow them, accentuate the vulnerability of the economy of the third world, are likely to mortgage its development, and also nullify the rare signs of progress achieved despite unforeseen circumstances.
127.	The international economic conferences which have met in recent years have revealed the need to reorder the world economy by reducing the gaps between the poor and the wealthy and by eliminating economic injustices and inequities. This was the objective of the fifth session of UNCTAD and the Third General Conference of UNIDO. The third world took part in these various meetings in the hope of finding a working platform acceptable to all. But, here again, there was a lack of political will among the other participants who, concerned only with perpetuating their primacy, were reticent on the subject of the establishment of the new international economic order.
128.	Now that we are on the threshold of the Third United Nations Development Decade, analyses and studies of the second strategy show that we fell far short of its goals. Moreover, the situation has grown increasingly worse for the developing countries, which feel more severely the effects of the international economic crisis: inflation, increased commodity and equipment prices, worsening of their balance of payments, and so forth.
129.	Therefore, co-operation has become imperative for all, co-operation in a spirit of equity towards the developing countries which are entitled to demand measures which will make it possible for them to increase their share in world industrial production, the reform of the international monetary system, the setting up of foreign financial support for their development programmes, relief of their external debt, the adoption of new measures which will enable them to process their own raw materials, the abolition of the protectionist policies pursued by the developed countries and technology transfer adapted to the needs of developing countries and within their financial means.
130.	Even more recently, the eleventh special session of the General Assembly, which was devoted to development, unfortunately ended its work in partial failure. The third world, which was entitled to expect a comforting degree of compromise, once again noted the hesitation expressed— hesitation all the more intolerable because it comes from what is called the "solidarity of the wealthy". Nevertheless, Morocco attaches great importance to having the thirty- fifth session continue the work that was started at the last special session and would like to appeal to all Member States to reach general agreement on the development strategy, in order that preparations can be made for joint action which will eventually be crowned with success.
131.	Africa, which became acutely aware of the importance of this question during the second extraordinary session of the Assembly of Heads of State and Government of the OAU, held in the capital of Nigeria on 28 and 29 April 1980, will make its own contribution and welcomes the fact that the Plan of Action drawn up at Lagos is taken into account in the text of the International Development Strategy for the Third United Nations Development Decade, which will come into effect in January 1981. We hope also that in the course of this session the Assembly will be able to remove the final obstacles which still face us in the North- South dialogue, so that no later than next year global negotiations may be undertaken.
132.	The Kingdom of Morocco is very satisfied with the results of the ninth session of the Third United Nations Conference on the Law of the Sea, which this year gave us greater hope and, indeed, opened new prospects for success next year. Nevertheless, in the final stage of this arduous negotiating process, it is important that we consolidate what has already been achieved by making necessary improvements which, by taking account of the fundamental national interests of States and by effectively contributing to a more equitable distribution of world resources, will ensure that the future universal convention on the law of the sea will win the largest possible degree of adherence as quickly as possible. It is also important that, until all the institutions of the international sea-bed regime are set up, States should display wisdom and restraint and abide by the terms of the Declaration of Principles Governing the Sea-Bed and the Ocean Floor, and the Subsoil Thereof, beyond the Limits of National Jurisdiction, which solemnly declares the international area of the sea-bed and ocean floor to be the common heritage of mankind.
133.	To ensure international security, to work towards peace, to promote economic development, to help colonial peoples to become free: these are all lofty objectives to which the United Nations has been devoting itself faithfully and with perseverance. That lofty enterprise will be stopped if the international community does not devote itself with renewed vigour to promoting civil, political, economic, social and cultural human rights and if it does not ensure the strict implementation of the respective covenants.
134.	We are living in a world which essentially needs confidence and security and which wishes to spare mankind from the evils of war and total destruction. Our world is crying out for economic self-sufficiency, but also for respect of human dignity.
135.	Morocco is determined for its part to persevere in its efforts to create a social and political atmosphere, both internationally and regionally, propitious to the establishment of relations of constructive co-operation, which it hopes will represent a co-mingling of the genius of all peoples who are carried by the same impetus for construction and development, away from rancour and conflict.
136.	We remain convinced in Morocco that respect by all for the principles of the Charter of the United Nations and the strengthening of the Organization itself, so that it can become the ideal forum for fruitful dialogue among Member States, will help us in our common progress towards achieving the ideals to which mankind aspires.
